DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-10 in the reply filed on 05/31/2022 is acknowledged.

Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/31/2022.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/24/2020, 08/26/2021, and 09/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites a fixing portion formed on a surface however it is unclear what surface applicant intends to claim the fixing portion as being formed on. Given that the claim is not grammatically correct, it is unclear if it is listing multiple surfaces that the fixing portion is formed on, listing a grouping of possible surfaces, or if all surfaces must be present. 
	For sake of further examination, the fixing portion formed on any surface of the waterproof membrane or support layer will be viewed as meeting the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Repollé et al. (US 5,828,012).
	Regarding claim 1, Repolle discloses an acoustic device comprising an assembly comprising a waterproof membrane 22 configured to prevent entry of water while permitting sound and/or gas to pass therethrough (column 4, lines 25-30), and a support layer 30 having air permeability in a thickness direction (column 5, lines 15-20). The assembly having a joining region where the waterproof membrane and support layer are joined and surrounding a non-joining region where the waterproof membrane and the support layer are spaced apart from each other (Fig. 4). Repolle teaches a thickness of the support layer ranging from about 100 to about 1000 µm (column 5, lines 25-30), thus overlapping the claimed thickness of the support layer in the non-joining region of less than 100 µm.
Regarding claims 2 and 3, Repolle teaches the support layer including a mesh (column 5, lines 20-25).
Regarding claims 4 and 5, Repolle does not expressly teach the area of the non-joining region being 12 mm2 or less (as claimed in claim 4) or that a proportion of the area of the non-joining region to a sum of areas of the joining and non-joining regions is 20% or less (as claimed in claim 5), however, Repolle teaches selectively bonding the membrane and support layers (column 5, lines 50-55) and that experimentation may be needed to establish the best method and pattern of the boning in order to optimize acoustic performance of the assembly (column 6, lines 10-15). It would have been obvious to one having ordinary skill in the art to adjust the area of the joining and non-joining regions for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Repolle teaches the waterproof membrane including a polytetrafluoroethylene membrane (column 4, lines 40-43).
Regarding claim 7, Repolle teaches the membrane having an air permeability in the range of 0.05 to 30 Gurley-seconds, which is the time in second for 100 mL of air to pass through 1 square inch of a test sample (column 4, lines 59-60 and 8, lines 7-13), overlapping the claimed air permeability of 20 second/100 mL 
Regarding claim 8, Repolle teaches the membrane and support bound together via an adhesive such as a pressure-sensitive tape (column 6, lines 30-35), in the examples the adhesive tape is double sided (column 8, lines 50-55 and column 9, lines 5-10).
Regarding claim 9, Repolle teaches the tape being 25 µm thick (column 8, lines 50-52), as this is what separates the membrane and support (Fig. 4), an overlapping range of spacing distance in the non-joining region of 200 µm or less is disclosed.
Regarding the overlapping ranges in claims 1, 7, and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 10, Repolle teaches the assembly further including a second adhesive layer 24 (instant fixing portion) having a shape surrounding the non-joining region when viewed in the direction perpendicular to the main surface of the membrane and is formed on a surface of the waterproof membrane opposite to a surface which is joined to the support layer (Fig. 4).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        In